Citation Nr: 1043237	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  10-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence (for accrued benefits 
purposes) was received sufficient to reopen a claim of 
entitlement to service connection for hepatitis C with liver 
cirrhosis.

2.  Entitlement to service connection for hepatitis C with liver 
cirrhosis (for accrued benefits purposes).

3.  Entitlement to service connection for the cause of the 
Veteran's death (DIC).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
January 1970.  He died in December 2005.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of service connection for hepatitis C with liver 
cirrhosis (for accrued benefits purposes) and for the cause of 
the Veteran's death are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2003 rating decision denied the Veteran's claim for 
entitlement to service connection for hepatitis C with liver 
cirrhosis.  The Veteran was notified of his appellate rights, but 
did not appeal the decision.

2.  Evidence associated with the claims file after the last final 
denial in August 2003 is new evidence, and when considered with 
the previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence was submitted, and the claim of 
entitlement to service connection for hepatitis C with liver 
cirrhosis (for accrued benefits purposes) is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (Apr. 30, 2008) (codified at 38 C.F.R. 
§ 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in October 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the appellant what 
information and evidence was needed to substantiate the claim 
decided herein.  This letter also requested that the appellant 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the appellant, 
as well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Board notes that the 
appellant has not received notice with regard to Dingess; 
however, as the Board is only reopening the claim for service 
connection for hepatitis C with liver cirrhosis at this time and 
remanding the issue on the merits, this issue will be addressed 
in the Remand section below.  

The Board observes that the October 2005 letter was sent to the 
appellant prior to the March 2008 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  In this regard, the notice provided fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b) (2010), and Dingess, supra.

With respect to the request to reopen a previously disallowed 
claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation, 
however, does not modify the requirements discussed above.  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.  The Board notes that the appellant 
received notice in the October 2005 letter.  

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the appellant that any additional information or 
evidence in needed.  The Board notes that accrued benefits 
include those the Veteran was entitled to at the time of death 
under an existing rating or based on evidence in the file at the 
date of death.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. 
App. 108, 113 (1999).  Thus, the appellant cannot furnish 
additional evidence that could be used to substantiate her claim, 
and VA cannot develop additional evidence that would substantiate 
the claims of entitlement to accrued benefits.  "Evidence in the 
file at date of death" means evidence in VA's possession on or 
before the date of the Veteran's death, even if such evidence was 
not physically located in the VA claims folder on or before the 
date of death, and any new and material evidence must have been 
in VA's possession on or before the date of death.  38 C.F.R. § 
3.1000(d)(4), (5).

With respect to the VA's duty to assist, the Board notes that 
this will be addressed in the Remand section below.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i).  

Analysis

The Board notes that in September 2005 the Veteran submitted a 
request to reopen his claim for entitlement to service connection 
for hepatitis C with liver cirrhosis.  This claim is based upon 
the same factual basis as his original claim of entitlement to 
service connection for hepatitis C with liver cirrhosis, which 
was denied in an August 2003 rating decision.  As such, the claim 
must be considered as a request to reopen the previously denied 
claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the appellant may request that VA 
reopen a claim upon the receipt of "new and material" evidence.  
38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), "new and 
material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992).

The initial claim of entitlement to service connection for 
hepatitis C with liver cirrhosis was denied by RO rating decision 
dated in August 2003.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).  Initially, the Board notes 
that the original rating decision denying the claim for service 
connection for hepatitis C is not of record.  As such, the Board 
acknowledges that it is not entirely clear as to why the claim 
was initially denied.  However, the Board observes that in the 
March 2008 rating decision, the RO reopened the claim for service 
connection for hepatitis C stating that new and material evidence 
had been presented that addressed the issue of denial cited in 
the original rating decision, that is, that there was no evidence 
linking the Veteran's hepatitis C to his active duty service.  
Specifically, the RO reopened based on the August 2005 VA 
doctor's treatment note that stated that it is possible that the 
Veteran contracted hepatitis C while he was in service.  The RO, 
however, then denied the claim on the merits.  

The Board finds the August 2005 VA treatment note is both new and 
material evidence because the evidence was not previously of 
record and it addresses the question of whether the Veteran's 
hepatitis C was related to his active duty service.  Therefore, 
presuming the credibility of the evidence submitted, the evidence 
discussed above is considered new and material.  After careful 
consideration, the Board concludes that this newly received 
evidence relates to an unestablished fact necessary to 
substantiate the claim; thus, it is material.  The evidence 
relates to the reasons for the previous denial in August 2003.  
As such, the Board concludes that the appellant's request to 
reopen the previously disallowed claim of entitlement to service 
connection for hepatitis C with liver cirrhosis should be 
granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence (for accrued benefits purposes) was 
submitted and the claim of entitlement to service connection for 
hepatitis C with liver cirrhosis, is reopened; to this extent the 
claim is granted.


REMAND

The Board notes that the Veteran's original claims file is not 
available for review.  It appears that, in an effort to obtain a 
medical opinion regarding whether the Veteran's hepatocellular 
carcinoma that caused his death was the result of hepatitis C 
acquired while in active duty service in Vietnam, the Veteran's 
file was lost in transit between the Detroit, Michigan, VARO and 
the Battle Creek VAMC.  The Board notes that an October 2006 
Memorandum notes that the file was being sent to the Battle Creek 
VAMC for the medical opinion.  However, a February 2008 report of 
contact notes that the Battle Creek VAMC did not have the file 
and had no record of having ever received the file.  

This remand is based on a review of a rebuilt claims file.  As 
evidenced by correspondence between the Board and personnel at 
the Battle Creek VAMC, numerous searches for the claims file 
failed to locate it.  The RO constructed the claims file; 
however, the Board finds that further development is required for 
an adequate determination.

The VCAA imposes obligations on VA with respect to its duty to 
assist a claimant in developing a claim.  The Court has held that 
when VA is unable to locate a claimant's records, it should 
advise her to submit alternative forms of evidence to support her 
claim, and should assist her in obtaining sufficient evidence 
from alternative sources.  Washington v. Nicholson, 19 Vet. App. 
362, 369-370 (2005).  

In this case, the Board notes that while the RO rebuilt the 
Veteran's claims file to some degree, the file does not include 
copies of the Veteran's service treatment records, VA treatment 
records from Grand Rapids Outpatient Clinic and Battle Creek 
VAMC, Vet Center treatment records, private treatment records, 
records associated with a 1973 post service stabbing incident, 
evidence of post service drug use, the August 2003 rating 
decision denying claim for service connection for hepatitis C 
with liver cirrhosis and granting an increased rating to 
50 percent disabling for PTSD, nor a May 2006 VCAA notice letter 
to the appellant.  These records are relevant to the appellant's 
claims on appeal and there is no indication from the rebuilt file 
that sufficient efforts were made to obtain these records.  
Therefore, a remand is necessary so an attempt can be made to 
obtain any of the noted records, if they are still available from 
other sources.  See M21-1, Part III, subpart ii, Chapter 4.

The Board also notes that the RO has contacted the Battle Creek 
VAMC in an attempt to locate the Veteran's original claims file.  
It does not appear that a search at VA's Records Management 
Center (RMC) in St. Louis has been undertaken in an effort to 
obtain any additional or alternative service treatment or 
personnel records.  In light of the fact that the Veteran is 
deceased, and general search procedures per the M21-1 for missing 
claims folders or deceased Veteran's folders require checking 
with the RMC, the Board believes that the RMC should be contacted 
and asked to search for any records that may be maintained at 
that facility.  Finally, the VA treatment records from the Grand 
Rapids Outpatient Clinic and the Battle Creek VAMC should also be 
requested.

In addition to attempts made at reconstructing the file, the 
Board notes that the appellant should also be provided notice 
regarding what is necessary to support her claims so that she may 
provide any additional relevant information currently in her 
possession including any private treatment records and any 
information regarding post service activities relevant to the 
claims at issue.

At the time of the Veteran's death, service connection had been 
established for post traumatic stress disorder, rated as 70 
percent disabling, effective from July 20, 2004 and individual 
unemployability, effective from July 20, 2004.  The Veteran died 
in December 2005; the primary cause of his death was reported on 
the death certificate as hepatocellular carcinoma.  The Veteran 
was not service-connected for this disability at the time of his 
death.  The appellant asserts that the Veteran's hepatocellular 
carcinoma is related to his hepatitis C, which the appellant 
contends the Veteran contracted while on active duty.  As such, 
the appellant further contends that service connection (for 
accrued benefits) for hepatitis C with liver cirrhosis is 
warranted.

The Board notes that with respect to the DIC claim, the first 
page of a notice letter dated May 2006 is of record.  The first 
page indicates that the appellant was notified that in order to 
support a claim for DIC, evidence showing that the Veteran died 
in service, evidence showing that the Veteran's service-connected 
conditions caused or contributed  to the Veteran's death, or 
evidence that the Veteran was totally disabled due to service-
connected conditions for at least 10 years before death.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for service connection for cause 
of death (DIC), VA must perform a different analysis depending 
upon whether a Veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  As the entire letter is not of record, the 
Board finds that the appellant should be provided a new notice 
letter that provides all of the required notice information for a 
DIC claim.  Specifically the letter should note what is required 
to support a claim for a DIC claim based on a claim that has yet 
to be service connected.

Finally, the Board observes that during the course of this 
appeal, as noted above, the RO requested an advisory medical 
opinion from a VA doctor at the Battle Creek VAMC.  
Unfortunately, as noted above, the Veteran's claims file was 
apparently misplaced while in transit to that facility.  The 
October 2006 memorandum sent to the Chief of the Medical 
Administration Service at the Battle Creek VAMC requested an 
opinion as to whether the Veteran's hepatitis C was least as 
likely or not incurred in service and, if so, whether the 
Veteran's hepatitis C contributed to the Veteran's death by 
hepatocellular carcinoma.  There is no indication this opinion 
was provided.

Furthermore, the Board notes that the October 2006 memorandum 
refers to post service risky behavior that may have also 
contributed to or caused the Veteran's hepatitis C, but that 
supporting records as to these matters are not included in the 
rebuilt claims file.  Specifically the memorandum notes post 
service IV drug use and intranasal cocaine use as well as a stab 
wound obtained post service.  With regard to these statements, 
the Board notes that at the July 2010 video hearing the appellant 
testified that the Veteran did not use any drugs post service 
except marijuana and only briefly after his return.  She 
testified that he was in a fight that resulted in a stab wound in 
approximately 1973 for which he received minor treatment and 
spent only a day in a private hospital.  An August 2004 VA 
treatment note reported the Veteran had marijuana abuse and 
alcohol dependence in remission.  A July 2004 letter from the Vet 
Center noted the Veteran had been receiving treatment since 1983 
and at that time had excessive alcohol consumption.  Therefore, 
following the requested development above, the reconstructed file 
should be sent to a VA physician for an opinion as to whether the 
Veteran's hepatitis C was related to active duty service and, if 
so, whether hepatitis C, or any other service-connected 
condition, contributed to the Veteran's death by hepatocellular 
carcinoma.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with VCAA notice, 
noting (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate the 
DIC claim based on both service-connected 
disorders and conditions not yet service-
connected.

2.	The appellant should be requested to 
provide copies of any pertinent records 
she may have, including any service 
treatment or personnel records.  She 
should also be asked to identify any other 
source of records for the Veteran that she 
might be aware of, particularly private 
treatment records.  Records should be 
sought in accordance with any information 
she provides.

3.	The Records Management Center (RMC) in St. 
Louis should be requested to search for 
any pertinent records.  Any negative 
response should be documented for the 
record.  All records and/or responses 
received should be associated with the 
claims file.  If records are unavailable, 
this fact should be documented in the 
record.

4.	Any available treatment records pertaining 
to the Veteran's treatment at the Battle 
Creek VAMC and the Grand Rapids VA 
Outpatient Clinic should be obtained.  All 
records and/or responses received should 
be associated with the claims file.  If 
records are unavailable, this fact should 
be documented in the record.  

5.	Appropriate efforts should be made to any 
additional or alternative service 
treatment or personnel records through the 
National Personnel Records Center (NPRC) 
or other appropriate federal facility.

6.	The Veteran's reconstructed claims file 
(including evidence obtained as a result 
of the development undertaken pursuant to 
the preceding paragraphs) should be 
forwarded to an appropriate specialist for 
a VA medical opinion.  The reviewing 
physician must be provided with the entire 
claims folder, including a copy of this 
remand.

The opinion should indicate that such a 
review was completed.  After reviewing the 
record, the reviewing VA physician is 
requested to provide an opinion as to the 
following questions:  

a.	Is it more likely than not (greater than 
a 50 percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
Veteran's hepatitis C with liver 
cirrhosis was related to an established 
event, injury, or disease during active 
duty service?
b.	If it is determined that the Veteran's 
hepatitis C is service related, is it 
more likely than not (greater than a 50 
percent probability), less likely than 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the Veteran's 
hepatitis C, or any associated 
treatment, gave rise to the immediate 
cause of the Veteran's death 
(hepatocellular carcinoma), or did it 
otherwise contribute to the Veteran's 
death?
c.	Is it more likely than not (greater than 
a 50 percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
Veteran's hepatocellular carcinoma was 
caused and/or chronically worsened by 
any service-connected disability?  

The physician should also opine as to (1) 
whether any of the Veteran's service-
connected disabilities contributed 
substantially or materially to death, or 
aided or lent assistance to the production 
of death; (2) whether any service-
connected disability resulted in 
debilitating effects and general 
impairment of health to the extent that it 
rendered the Veteran less capable of 
resisting the effects of any disease or 
injury primarily causing death; and/or (3) 
whether any service-connected disability 
was of such severity as to have a material 
influence in accelerating death.  A detail 
rationale, including pertinent findings 
from the record, should be provided for 
all opinions.

7.	After undertaking any other development 
deemed appropriate, or otherwise suggested 
by information obtained during the attempt 
to reconstruct the claims file, the claims 
for service connection for hepatitis C 
with liver cirrhosis (for accrued benefit 
purposes), and for cause of the Veteran's 
death, should be readjudicated in light of 
all pertinent evidence and legal 
authority.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


